Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
The previous claim objections are withdrawn.

Claim Interpretation
The previous 35 U.S.C. 112(f) notification is withdrawn.

Claim Rejections - 35 USC § 112
The previous 35 U.S.C. 112(b) rejection is withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: 
	The prior art neither discloses, nor suggests, in combination with the other limitations recited in independent claim 1, a laser welding system, comprising: 
and wherein an air gap separates the first and second substrates a distance from the third and fourth substrates.

	The prior art neither discloses, nor suggests, in combination with the other limitations recited in independent claim 8, a laser welding method, comprising: 
 to a third substrate, the air gap separating the third substrate spaced apart from the first and second substrate by a distance; and
welding, via the narrowed laser weld beam, the third substrate to a fourth substrate in contact with and overlapping the third substrate at a second weld area.

	The prior art neither discloses, nor suggests, in combination with the other limitations recited in independent claim 14, a method of manufacturing a laser welded battery cell and busbar connection, comprising:
	to the second battery terminal tab, the air gap separating the second battery terminal tab a distance from the welded first battery terminal tab and the first busbar terminal tab; and
welding, via the narrowed laser weld beam, the second battery terminal tab to the second busbar terminal tab at a second weld area.
	The closest references are Butt (US 2010/0248029), Sugiyama (US 2015/0183058), Peca (US 2014/0120364) and Kobayashi (US 2011/0278266), Menin (US 7786404), Widhalm (US 2013/0148925), Muendel (US 2013/0148925), Hosokawa (US 2012/0248076), Kohno (US-20130260212), Harima (US-9634298), Nakamura (US-5879416), Harayama (US-20150200386), Kanto (US-5993990), Shimada (US-20150209909), but the combination does not disclose the above feature individually or in combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Park (US-8865343), Welsh (US-7175935), Yanai (US-6458485), Yamagami (US-6432575), Suzuki (US-5731098), Takahashi (US-5567539), Abe (US-5376467), Bowski (US-4707424), Dey (US-4053692).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYOUNGHYUN BAE whose telephone number is (571)270-5942.  The examiner can normally be reached on 5/4/9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GYOUNGHYUN BAE/Examiner, Art Unit 3761            

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761